     Case 2:18-cv-01271-KJM-EFB Document 68 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM HOUSTON,                                    No. 2:18-cv-1271-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    BAKER,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests that the court appoint counsel. District courts lack authority to

19   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

20   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

21   attorney to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v.

22   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th

23   Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

24   consider the likelihood of success on the merits as well as the ability of the plaintiff to articulate

25   his claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560

26   F.3d 965, 970 (9th Cir. 2009). Having considered those factors, the court finds there are no

27   exceptional circumstances in this case.

28   /////
                                                         1
     Case 2:18-cv-01271-KJM-EFB Document 68 Filed 08/24/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 57) is denied.
 3   DATED: August 24, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
